Citation Nr: 9930208	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a neck and bilateral 
shoulder disorder with arthritis as secondary to service-
connected lumbosacral strain.

2. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to May 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent medical evidence has been submitted to 
demonstrate that a neck and bilateral shoulder disorder 
with arthritis is etiologically related to the veteran's 
active military service or to his service-connected 
lumbosacral strain.

3. The veteran's service-connected low back disability is 
manifested by complaints of constant and severe radiating 
pain, limitation of lumbar spine motion, absent ankle 
jerks, degenerative changes, spinal stenosis and L4-L5 
neuropathy, moderately-severe functional loss due to pain 
and mild functional loss due to weakness; pronounced 
intervertebral disc syndrome is shown.


CONCLUSIONS OF LAW
1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a neck and bilateral 
shoulder disorder with arthritis.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).
2. The schedular criteria for a disability evaluation of 60 
percent for service- connected lumbosacral strain are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a neck and 
bilateral shoulder disorder with arthritis as secondary to 
his service-connected lumbosacral strain.  The legal question 
to be answered, initially, is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail with respect to this claim and 
there is no duty to assist him further in the development of 
his claim.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that the veteran's claim for service 
connection is not well grounded.

Further, the veteran's claim for an increased evaluation for 
lumbosacral strain is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

I. Factual Background

When examined for enlistment in September 1965 there was no 
report of cervical or shoulder disorder and the veteran was 
found qualified for active service.  Service medical records 
indicate that he was seen in the clinic in September 1968 
with complaints of a two-month history of back pain.  On 
examination, there was low back paravertebral spasm and pain 
in right lower back and neck with left leg raise.  When 
examined for discharge in April 1969, neck and shoulder 
disorders were not described.

Post service, according to a September 1969 VA examination 
report, the veteran gave a history of injuring his low back 
in service when he stumbled and fell.  Thereafter, he 
complained of persistent aching low back pain without 
radiation, numbness or weakness in the lower extremities.  
Diagnoses included chronic lumbar strain, mild.

Service connection for chronic lumbar strain was granted in 
an October 1969 rating action.  A 10 percent disability 
evaluation was assigned by the RO under Diagnostic Code 5295.

An August 1974 VA examination report reflects the veteran's 
complaints of low back pain.  Findings were not referable to 
a neck or shoulder disorder.

According to private medical records dated from January 1985 
to October 1986, the veteran was doing fine until he was 
injured in a February 1984 motor vehicle accident while 
working as a probation officer.  He was treated 
conservatively and x-rays taken at the time of the accident 
were negative.  The diagnostic impression was chronic 
cervical myofascial strain.  The veteran returned to work, 
but experienced continuous pain in the low back and neck, 
with headache.  He complained of a stiff neck and painful 
shoulders.  A myelogram showed a defect believed to be from a 
spur at C5-6 on the right.  The veteran underwent physical 
rehabilitation and diagnoses included cervical strain, 
triggered by industrial accident, symptoms stabilized, 
degenerative joint disease with a spur formation, based on 
the x-ray reports of the cervical spine and subjective low 
back pain, mild, triggered by industrial accident, 
stabilized.

An August 1990 VA examination report reflects the veteran's 
complaints of severe low back pain and a diagnosis of 
complaints of low back pain with marked positive findings.  
X-ray of the veteran's lumbosacral spine showed mild disc 
space narrowing at L4/5 and L5/S1.  There were no complaints 
or findings referable to his neck or shoulders.  

In an October 1990 rating action, the RO assigned a 20 
percent rating to the veteran's chronic lumbosacral strain 
with mild disc space narrowing at L4-5 and L5-S1 under 
Diagnostic Codes 5295-5293.

A March 1992 private magnetic resonance image (MRI) report of 
the veteran's cervical spine showed no indication of 
herniated intervertebral disc or spinal stenosis.  
Degenerative changes were noted in the mid cervical spine 
with osteophytes and mild subluxation.  Regarding the 
veteran's lumbar spine, the impression was possible small 
right lateral herniation of the L3-4 intervertebral disc and 
mild facet joint arthritis at the L3-4 through L5-S1 levels 
with mild disc desiccation at these levels as well.

In an April 1992 statement, J. Patrick Livingston, M.D., 
indicated that the veteran underwent an MRI of his cervical 
and lumbar spine and of his shoulders and electromyography 
(EMG) of both upper extremities.  Dr. Livingston opined that 
the veteran suffered from rotator cuff tendinitis and had 
some degree of shoulder impingement, bilaterally.  Further, 
the doctor opined that the veteran had disc disease in the 
cervical and lumbar spine.  In sum, the veteran had 
osteoarthritis of the facet joints in his lumbar spine and 
generalized degenerative disc disease in the cervical and 
lumbar spine.  In Dr. Livingston's opinion, the veteran's 
condition had worsened, he was unable to do heavy work and 
the veteran's condition would probably deteriorate. 

VA outpatient records dated from May to August 1992 VA 
reflect the veteran's complaints of recently increased stiff 
neck and back pain due to an injury in 1968-1969.  The 
assessment was disc-neck and back pain.  An August 1992 
radiographic report showed evidence for increase in the 
predental space noted at C1 to approximately 4 to 5 
millimeters.  Kyphosis was seen at C3-C4 with disc space 
narrowing at C3-C4 as well as C4-C5.

An October 1992 VA examination report reflects the veteran's 
history of chronic low back pain.  He did not complain of 
neck or back pain.  The diagnosis was chronic low back pain 
with limitation of motion, symptoms of possible nerve root 
irritation but no significant neurological deficits and the 
need to rule out x-ray changes.

In December 1997, the RO received the veteran's claim for 
service connection for a neck and bilateral shoulder disorder 
due to his service-connected lumbosacral strain.  It also 
received his claim for an increased rating for his low back 
disability.

VA outpatient records dated from November 1997 to July 1998 
are of record.  According to a December 1997 physical therapy 
initial evaluation, the veteran gave a history of neck and 
shoulder pain for fifteen to twenty years and back pain for 
twenty to twenty-five years.  He said he initially injured 
his back in service in Vietnam when he fell into a foxhole 
and struck the corner of a beam with his back.  The veteran 
said a doctor advised him that his pain was caused by 
degenerative joint disease/osteoarthritis and that his x-rays 
showed arthritis throughout his spine, including his thoracic 
spine.  Objectively, the veteran ambulated with a slow, stiff 
gait.  All movements were slow and apparently painful.  
Further, the evaluation report indicates that, when seen in 
the clinic in October 1992, the assessment was mechanical low 
back pain for which exercises were recommended.  In January 
1997, the veteran was noted to have chronic degenerative 
joint disease of the neck and chronic low back pain.  X-rays 
dated in November 1997 showed narrowing of C3-4, 4-5 and 5-6 
that progressed since 1992 with minimal hypertrophic changes 
in thoracic and lumbar spine.  The veteran was instructed in 
lumbar and cervical exercises.  According to the evaluation 
assessment, x-ray findings showed degenerative changes in the 
cervical spine but the veteran exhibited pain with all spine 
movements.

The veteran, who was 49 years old, underwent VA orthopedic 
examination in February 1998.  According to the examination 
report, the veteran had not worked in nearly one year due to 
his neck, back and low back.  He said he injured his back 
when he fell into a foxhole, was evaluated at a base hospital 
and returned to full duty.  He had no further back injury and 
his back had bothered him since.  Currently the veteran 
complained of constant lumbosacral pain that interfered with 
his sleep and his ability to sit.  He had tingling and 
burning in his feet when he sat and reported excruciating 
back pain when he traveled over a speed bump in a car.  He 
had radiating pain down the posterior aspect of the lower 
extremity to the ankles, bilaterally, and low back stiffness 
on rising in the morning.  His urinary, bowel and erectile 
functions were intact.  Medication did not help but heat did 
for a limited time.  The veteran said his pain was worse now 
than it was one or two years ago.  He described problems 
brushing his teeth and shaving due to shoulder and neck pain 
and said if he strained on the toilet, his pain increased and 
he occasionally required assistance to push himself up 
against the wall.  His wife shampooed his hair and he had 
difficulty putting on a shirt because of his shoulder 
problem.  She helped him put on his shoes, socks and pants.  
The veteran described foot numbness and burning and back pain 
when driving or just riding in a car after a short time and 
said the sensations disappeared after walking around.  He had 
trouble descending stairs because of lower back pain and was 
unable to pick up things from the floor.  He said after 
walking a short distance, his foot slipped and he fell and 
was told that was caused by spasm, so he rarely walked alone.

Objectively, the veteran's gait was normal but he was 
observed to limp.  There was no observable discomfort sitting 
and arising, but there was expression of considerable pain on 
mounting and dismounting (the examination table, apparently).  
The veteran kicked his shoes off and his wife removed his 
socks and pants and then helped him put on his pants, sock 
and shoes.  The veteran had tenderness in the lumbosacral 
area on fist percussion over the thoracic and upper lumbar 
spine and marked tenderness on persecution over the lower 
lumbar and sacral spinous processes.  There was no 
paravertebral spasm.  The veteran was able to walk on his 
heels but not on his toes.  He was able to squat 
approximately to 75 to 80 degrees and arose unaided.  There 
was no loss of lordosis and there was good strength on 
dorsiflexing each big toe and on dorsiflexion and plantar 
flexion at the ankle.  Allowing for pain, strength was noted 
probably intact at the knees.  There was no overt atrophy, 
with reinforcement the knee jerks were 3+ and the ankle jerks 
1+ with downgoing plantar reflexes.  Straight leg raising was 
full in the seated position and sensation to touch seemed 
intact in the lower extremities.  There appeared to be 
hypalgesia of the lateral two-thirds of the dorsum of each 
foot, with hypalgesia of much of each leg, thigh, upper 
extremity and the suprapubic area.  X-rays of the veteran's 
lumbosacral spine showed mild to moderate degenerative disc 
disease involving L4 to L5 and L5 to S1.  The clinical 
impression was lumbosacral strain with radiographic changes 
of disc disease.

According to a February 1998 report from Steven A. Crawford, 
M.D., the veteran's diagnoses included osteoarthritis of the 
cervical and lumbar spines and both shoulders.  The veteran 
was unable to drive, stand, sit, bend or lift on a prolonged 
or persistent basis.  Dr. Crawford indicated that the veteran 
occasionally needed assistance to get up from the toilet.

In June 1998, Dr. Crawford stated that he had treated the 
veteran since August 1992.  Since that time, the veteran had 
chronic pain of the lumbar, thoracic and cervical spine and 
both shoulders.  The veteran's radiating lower back pain 
prohibited him from obtaining any type of gainful employment 
and caused diminished reflexes and leg strength that 
indicated nerve root compression.  According to Dr. Crawford, 
the veteran's pain was secondary to severe degenerative joint 
disease or intervertebral disc disease or syndrome that was 
incurable, permanent and progressive.  

In his written statements and personal hearing at the RO in 
June 1998, the veteran and his wife, who was a licensed 
practical nurse for over twenty years, expressed concern 
regarding the adequacy and accuracy of the February 1998 VA 
examination findings.  He testified that he received some VA 
outpatient treatment and physical therapy for his back pain 
and did not take pain medication.  The veteran described 
constant and excruciating pain for which he took aspirin and 
Tylenol that provided moderate and brief relief.  On a scale 
of one to ten, with ten the worst, he described his pain as 
being between eight and ten.  He had radiating back pain, 
stiffness and an inability to walk on his heels.  Regarding 
his claim for a shoulder and neck disorder, the veteran said 
he had a slight right shoulder injury in the past, but 
recently experienced worsening neck and shoulder pain.  The 
veteran said Dr. Crawford, his treating physician, indicated 
that the pain was secondary to severe degenerative joint 
disease and that other physicians, namely Dr. Livingston, an 
orthopedic surgeon, related the pain to his back disability.  
The veteran's wife testified that she observed his pain had 
greatly limited his ability to work or participate in 
activities he enjoyed. 

The veteran underwent VA orthopedic examination in July 1998.  
According to the examination report, he last saw an 
orthopedist in 1992.  Currently, the veteran complained of 
constant, radiating back pain, with occasional foot cramping.  
He was only able to walk about one block before he 
experienced soreness and pain with occasional pain that 
radiated up his back.  When he sat for more than fifteen 
minutes, it was difficult for him to arise and if he sat for 
too long, his legs went numb and made it difficult for him to 
drive more than a short distance.  The veteran was able to 
stand for only a short time for the same reason.  Sleeping 
was difficult due to pain and his wife helped him dress, 
shampoo his hair and put on a shirt because of cervical spine 
pain.  The veteran was unable to pick up his grandchildren, 
or do manual labor or lawn work, stopped working in 1996 and 
played no sports because of his pain.  

Objectively, the veteran complained of any movement of his 
back, flexed to about 10 degrees and was able to laterally 
bend to about 5 degrees.  He was unable to step off the 
examining table step because of pain.  His wife helped him 
undress.  The veteran's right thigh and calf were slighter 
larger in diameter than his left thigh and calf.  He had no 
reflexes at the ankles and his Babinski's were down going.  
The veteran had 1+ reflexes at the knees and they were dull 
and there was decreased pinprick sensation on the medial left 
foot and leg.  Temperature decrease was in a stocking 
distribution and vibratory sensation was normal.  The 
veteran's hip flexors, adductors and abductors had 4/5 
strength with give away weakness on the adductors secondary 
to pain.  Plantar extension was 3 to 4/5 on the left and 5/5 
on the right.  Dorsiflexion was normal on the left and right.  
With squatting and a few other movements, the veteran was 
observed to move his back a little bit more.  The impression 
was chronic lumbar strain with degenerative changes, spinal 
stenosis and L4-L5 neuropathy.  An EMG/nerve conduction 
report was normal.  The VA examiner said functional loss due 
to pain was moderately severe and functional loss due to 
weakness was mild.  Further, the examiner commented that the 
veteran's pain seemed out of proportion to physical and 
laboratory findings.

In December 1998, the RO assigned a 40 percent rating to the 
veteran's lumbosacral strain under Diagnostic Code 5295.
   
II.  Analysis
A. Service Connection

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.  With respect to the presumptive 
disabilities listed in 38 C.F.R. § 3.309, where there is 
affirmative evidence that the claimed disability was not 
incurred in active service, or evidence to establish an 
intercurrent injury or disease is a recognized cause of the 
claimed disability, or that the claimed disability is due to 
the veteran's own willful misconduct, the 
statutory/regulatory presumptions will be considered to have 
been rebutted.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, as 
with claims for direct service connection, claims for 
secondary service connection must be well grounded.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for a neck and bilateral shoulder disorder with 
arthritis.  Although the evidence shows that the veteran 
currently has severe degenerative joint disease, no competent 
medical evidence has been submitted to show that a neck and 
shoulder disability with arthritis is related to service or a 
service-connected disability.  On the other hand, the record 
reflects that the veteran's neck and shoulders were normal on 
separation from service and the first post service evidence 
of record of neck and shoulder pain is from 1984, more than 
fifteen years after the veteran's separation from service. 
Moreover, the medical evidence and testimony also indicates 
intercurrent neck and shoulder injury sustained in a 1984 
motor vehicle accident.  38 C.F.R. § 3.303(b) Additionally, 
there is no competent medical evidence establishing a direct 
cause-and-effect relationship between the service-connected 
back disability on the one hand and the neck and shoulder 
pain and arthritis on the other.  38 C.F.R. § 3.310(a)
In short, no medical opinion or other medical evidence 
relating the veteran's neck and shoulder pain to service or 
any incident of service, or to a service-connected disability 
has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has a neck and 
shoulder disorder with arthritis related to service or any 
incident thereof, including a service-connected disability.  
Thus, this claim may not be considered well grounded.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.310.  
Since the claim is not well grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

B. Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected lumbosacral strain, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected lumbosacral strain is rated 
under Diagnostic Code 5295 that provides a 40 percent rating 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  In cases involving Diagnostic Code 
5295, VA must determine whether there is muscle spasm or 
comparable pathology.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

Under Code 5293, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  Id.   

Under Diagnostic Code 5292, a 40 percent evaluation is 
warranted where severe limitation of motion of the lumbar 
segment of the spine is shown.  38 C.F.R. § 4.71a, Code 5292.  
This is the highest schedular evaluation available for 
limitation of motion of the lumbar spine, although limitation 
of motion is considered in evaluating the severity of 
intervertebral disc syndrome under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  A 40 percent 
evaluation is also the maximum schedular rating available 
under Diagnostic Code 5295 for severe lumbosacral strain.

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995). Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Where two Diagnostic Codes are available for application the 
one that allows for a higher disability evaluation will be 
applied. 

Upon review of the evidence of record, the Board is of the 
opinion that the veteran's low back symptomatology warrants a 
60 percent rating under Diagnostic Code 5293.

The record shows that the veteran's service-connected low 
back disability has been manifested by limitation of motion 
due to pain that was observed by the examiner in the course 
of testing the veteran's back disability both on current VA 
examination in July 1998 and on VA examination in February 
1998, as well as in VA outpatient records.  On current VA 
examination, the veteran complained of pain with any movement 
of his back and would only flex about 10 degrees and 
laterally bend about 5 degrees.  Specifically, he was unable 
to undress himself and was unwilling to step off the 
examining table because of pain.  With squatting, the veteran 
was able to move his back a bit more.  Additionally, the 
veteran had no reflexes at the ankles, his Babinski's were 
down going, he had 1+ reflexes at the knees and they were 
dull.  EMG and nerve conduction studies were normal.  The 
examiner noted that the veteran's functional loss due to pain 
was moderately severe and functional loss due to weakness was 
mild and remarked that the veteran's pain seemed out of 
proportion to physical findings.  Further, the veteran was 
observed to limp and was unable to walk on his toes in 
February 1998.  It is apparent that pain severely limits 
lumbar spine motion.  Given the veteran's overall 
manifestations of his residuals of lumbar strain, including 
absent ankle reflexes and L4-L5 neuropathy, in conjunction 
with his chronic complaints of pain with movement, the Board 
finds that, with consideration of 38 C.F.R. § 4.7, a 60 
percent disability evaluation under Diagnostic Code 5293 more 
appropriately reflects the functional impairment currently 
experienced by this veteran.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 202.  In addition, in June 
1998, Dr. Crawford stated that the veteran's pain was 
secondary to severe degenerative joint disease or 
intervertebral disc disease or syndrome that was incurable, 
permanent and progressive.  Dr. Crawford also said the 
veteran's radiating lower back pain resulted in diminished 
reflexes and leg strength indicative of nerve root 
compression and, in July 1998, the VA examiner noted that the 
veteran complained of pain on any back movement, although 
there is no report of muscle spasm.  Nonetheless, resolving 
the benefit of the doubt in the veteran's favor, the Board 
finds that a 60 percent disability evaluation under 
Diagnostic Code 5293 more appropriately reflects the 
functional impairment experienced by the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.1, 4.2, 4.7, 4.21, 4.40, 
4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295.  
Complete ankylosis of the spine such as to provide a 
schedular evaluation greater than 60 percent has not been 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(1998).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, due to the service-connected 
lumbosacral strain, as to render impractical the application 
of the regular schedular standards.  Accordingly, the Board 
finds that the RO did not err in failing to refer this claim 
to the Director of the Compensation and Pension Service for 
an initial determination.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).




ORDER

Service connection for a neck and bilateral shoulder disorder 
with arthritis, secondary to service-connected lumbosacral 
strain, is denied.

A 60 percent evaluation for lumbosacral strain is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals



 

